Citation Nr: 1008030	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  07-06 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1977 to 
December 1979.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2004 decision of 
the Houston, Texas Regional Office (RO).  

The Board notes that on the January 2007 VA Form 9, the 
appellant indicated that he wished to only appeal the issue 
of entitlement to service connection for degenerative disc 
disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2007 VA Form 9, the appellant requested a BVA 
hearing at a local VA office.  He reiterated that he wanted a 
hearing in September 2008.  The appellant was scheduled for a 
hearing in January 2010 but his hearing was postponed.  The 
appellant stated in January 2010 that he wished to be 
scheduled for a Travel Board hearing.  In light of the 
appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
Travel Board hearing before a Veterans Law 
Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


